NO. 2847l

IN THE SUPREME COURT OF THE STATE OF HAWAI‘lg

5

,»1
5

STATE oF HAWAI‘I ,
Petitioner/Plaintiff-Appellee

vs.
CHRISTIAN JOHNSON,
ReSpondent/Defendant-Appellant

 

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CASE NO. 2DTA~O6-O2260) _

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARl

(By: Acoba, J., for the courtH

dissenting, with whom Nakayama, J., joinS)

The Application for Writ of Certiorari filed on

June l6, 2010 by Petitioner/Plaintiff-Appellee State of HawaFi

is hereby rejected.

DATED: Honolulu, Hawafi, AuguSt 2, 2010.

FOR THE COURT:

ASSociate Justice

Richard K. Minatoya,
Deputy ProSecuting Attorney,
County of Maui, on the
application for petitioner/
plaintiff-appellant.

1 ConSidered by: Nakayama, Acting C.J., Acoba, Duffy, and

Recktenwald, JJ., and Circuit Judge McKenna, in place of Moon, C.J., recused.

and Recktenwald, J.,

51 =H£>JW 3m W’J’EIEZ